 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ANTHONY L. WEBB,

 9                                  Plaintiff,            Case No. C18-1090-MJP

10           v.
                                                          ORDER DISMISSING ACTION
11    KING COUNTY PUBLIC DEFENDER
      ASSOCIATIONS, et al.,
12
                                    Defendants.
13

14          At Plaintiff’s request, this matter was continued until October 12, 2018, to give him a

15   chance to file objections to the Report and Recommendation. No objections were filed by the

16   extension deadline.

17          The Court, having reviewed Plaintiff’s complaint, the Report and Recommendation of the

18   Honorable James P. Donohue, United States Magistrate Judge, and the remaining record, hereby

19   finds and ORDERS:

20          (1)    The Report and Recommendation is approved and adopted.

21          (2)    Plaintiff’s civil rights complaint (Dkt. 1-1) and this action are DISMISSED with

22   prejudice under 28 U.S.C. § 1915(e)(2)(B).

23
     ORDER DISMISSING ACTION
     PAGE - 1
 1         (3)    The Clerk is directed to send copies of this Order to Plaintiff and to the Honorable

 2   James P. Donohue.

 3

 4         DATED this __18th___ day of ___October___, 2018.

 5



                                                        A
 6

 7
                                                        The Honorable Marsha J. Pechman
 8                                                      United States Senior District Court Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DISMISSING ACTION
     PAGE - 2
